73 F.3d 369NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Alan A. GLUTH, Plaintiff-Appellee,v.ARIZONA DEPARTMENT OF CORRECTIONS, Defendant-Appellant.
No. 95-15116.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1995.Decided Dec. 13, 1995.

Before:  PREGERSON, BRUNETTI, and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The district court did not abuse its discretion in holding Arizona Department of Corrections in contempt of the court's prior order and in issuing its remedial order.  See Reebok Int'l Ltd. v. McLaughlin, 49 F.3d 1387, 1390 (9th Cir.1995), cert. denied, 116 S. Ct. 276 (1995).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3